Title: From Thomas Jefferson to Gouverneur Morris, 26 July 1791
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear SIR
Philadelphia July 26. 1791.

Your favors of Feb. 26. and Mar. 16. have been duly recieved. The conferences which you held last with the British minister needed no apology. At the time of writing my letter desiring that communications with them might cease, it was supposed possible that some might take place before it would be recieved. They proved to be such as not to vary the opinion formed, and indeed the result of the whole is what was to have been expected from known circumstances. Yet the essay was perhaps necessary to justify as well as induce the measures proper for the protection of our commerce.—The first remittance of a thousand dollars to you was made without the aid of any facts which could enable the government to judge what sum might be an indemnification for the interference of the business referred to you with your private pursuits. Your letter of Feb. 26. furnishing grounds for correcting the first judgment, I now inclose you a bill on our bankers in Holland for another sum of a thousand dollars. In the original remittance, as in this supplement to it, there has been no view but to do what is right between the public and those who serve them.
Tho’ no authentic account is yet recieved, we learn through private channels that Genl. Scott is returned from a successful expedition against the Indians; having killed about 30. warriors, taken fifty odd women and children prisoners, and destroyed two or three villages, without the loss of a man, except three drowned by accident. A similar expedition was to follow immediately after the first, while preparations are making for measures of more permanent effect: so that we hope this summer to bring the Indians to accept of a just and general peace, on which nothing will be asked of them but their peace.
The crops of wheat in the U.S. are rather abundant and the quality good. Those of tobacco are not promising as yet. I have heard nothing of the Rice crops.—I am with very great esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

